Citation Nr: 1822563	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  08-24 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 11, 2010.


REPRESENTATION

Veteran represented by:	Michael L. Boylan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran served as a member of the United States Army, with active service from August 1976 to July 1982. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Veteran testified at a videoconference hearing which was chaired by the undersigned Acting Veterans Law Judge (AVLJ) in May 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In June 2010, the Board remanded the Veteran's claim of entitlement to TDIU.  In a June 2012 rating decision, the RO awarded the Veteran entitlement to TDIU effective March 15, 2012.  In September 2014, the Board remanded the Veteran's claim of entitlement to an earlier effective date for the award of TDIU.  In a February 2018 rating decision, the RO awarded the Veteran an effective date of September 11, 2010 and denied entitlement to TDIU prior to September 11, 2010 in a February 2018 supplemental statement of the case (SSOC).  As the award of earlier effective date in the February 2018 rating decision did not constitute a full grant of the benefits sought, the Veteran's claim for earlier effective date remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  Prior to September 11, 2010, the Veteran's service-connected disabilities are lumbosacral strain with traumatic arthritis, rated 40 percent disabling; radiculopathy of the right lower extremity associated with lumbosacral strain with traumatic arthritis, rated 20 percent disabling; degenerative joint disease of the right hip, rated 10 percent disabling; and impairment of the thigh, limitation in abduction, rated noncompensable (zero percent disabling).  
2.  From December 19, 2005, the Veteran's service-connected disabilities precluded him from securing and following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU on an extraschedular basis have been met as of December 19, 2005. 38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to an effective date earlier than September 11, 2010, for the grant of entitlement to TDIU.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in June 2010 and September 2014, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) to obtain outstanding VA treatment records as well as provide the Veteran with a VA examination for his lumbosacral strain with traumatic arthritis.  The Veteran's claim was then to be adjudicated.  

Pursuant to the Board's remand instructions, outstanding VA treatment records have been obtained and associated with the claims folder.  Also, the Veteran was provided VA examinations for his lumbosacral strain with traumatic arthritis in September 2010 and March 2017.  The Veteran's claim was adjudicated via a February 2018 SSOC.  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

The Veteran has not identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

As noted above, the Veteran also was afforded a hearing before the undersigned AVLJ during which he presented oral argument in support of his claim of entitlement to an increased disability rating for lumbosacral strain with traumatic arthritis which, as will be discussed below, encompassed the TDIU claim adjudicated herein.  Here, the undersigned clarified the issue on appeal and made inquiry as to the existence of outstanding evidence.  The AVLJ specifically discussed potential evidence that would support the Veteran's claim.  The actions of the AVLJ supplement the VCAA and comply with 38 C.F.R. § 3.103 (2017).

Earlier effective date for TDIU

In the June 2010 Board determination, the Board found that the Veteran's TDIU claim was raised as part of his increased rating claim for lumbosacral strain with traumatic arthritis pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), wherein the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the claimant.  As such, the TDIU claim is before the Board as part of the December 19, 2005 claim for increased rating for lumbosacral strain with traumatic arthritis.

In a June 2012 rating decision, the RO awarded the Veteran entitlement to TDIU effective March 15, 2012.  In September 2014, the Board remanded the Veteran's claim of entitlement to an earlier effective date for the award of TDIU as the RO did not address whether TDIU was warranted prior to March 15, 2012.  In a February 2018 rating decision, the RO awarded the Veteran an effective date of September 11, 2010 and denied entitlement to TDIU prior to September 11, 2010 in a February 2018 SSOC.  

In May 2011, the RO referred the issue of TDIU on an extraschedular basis to be referred to the Director of Compensation and Pension Services.  In a memorandum dated June 2011, the Director determined that TDIU was not warranted on an extraschedular basis as the evidentiary record did not support the notion that the Veteran was unemployable under any circumstances.  

The Veteran contends that he is unemployable due to the service-connected lumbosacral strain with traumatic arthritis as well as his degenerative joint disease of the right hip.    

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  In the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration. The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b). 

The central inquiry is "whether a veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363. 

Prior to September 11, 2010, the Veteran does not meet the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a TDIU, as service connection prior to this date was in effect for lumbosacral strain with traumatic arthritis, rated 40 percent disabling; radiculopathy of the right lower extremity associated with lumbosacral strain with traumatic arthritis, rated 20 percent disabling; degenerative joint disease of the right hip, rated 10 percent disabling; and impairment of the thigh, limitation in abduction, rated noncompensable (zero percent disabling).  The Veteran's combined disability rating was 60 percent.  Therefore, the Board will consider whether TDIU is warranted on an extraschedular basis.  38 C.F.R. § 4.16(b). 

The Board recognizes that the Veteran is 59 years old.  He has not worked since 1992, at which time he was a mail handler for the United States Postal Service.  

While the June 2011 opinion of the Director concluded that TDIU was not warranted on an extraschedular basis, such opinion is not binding on the Board.  The Director's extraschedular decision is one of fact, and is reviewable by the Board on a de novo basis; it may serve to inform the Board's review, but it is not evidence.  Kuppamala v. McDonald, 27 Vet. App. 447, 456-58 (2015); see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) ("[A]lthough the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.").  Indeed, the Board is permitted to review the entirety of the proceedings below.  38 U.S.C. § 7104(a) (stating that the Board's review is "based on the entire record in the proceeding and upon consideration of all evidence and material of record").  With respect to the term "in the first instance," the Court has clarified that the Board may assign extraschedular ratings when reviewing either a grant or a denial of an extraschedular rating by the Director.  Kuppamala, 27 Vet. App. at 456.

The Board finds that the evidence reflects that the Veteran's service-connected disabilities, in particular his lumbosacral strain with traumatic arthritis, precluded him from substantially gainful employment during the appeal period.  In this regard, the Veteran was provided a VA examination in January 2006.  He reported worsened back pain and weakness in his right leg.  Moreover, he had to use a cane due to pain in his hip.  Further, the lumbar spine disability had a severe effect on his ability to travel, do chores, and exercise and limited activities generally.  The Board also notes that on VA examination in September 2010, the Veteran reported flare-ups that were severe in nature, lasted hours in duration, and occurred weekly.  During a flare-up, the Veteran reported that he was not able to do anything.  The VA examiner noted that the effect of the lumbar spine disability on occupational activities consisted of inappropriate behavior; poor social interactions; difficulty following instructions; decreased mobility; problems with lifting and carrying; difficulty reaching; lack of stamina; weakness or fatigue; decreased strength; and pain.  Crucially, the VA examiner opined in an addendum dated March 2011 that the Veteran would not have been able to be gainfully employed since September 1992 as the lumbar spine disability had a significant effect on both physical and sedentary employment.  Notably, the Social Security Administration (SSA) similarly ruled in a February 1998 Disability Determination that the Veteran was too disabled to work and thus entitled to disability benefits on account of his service-connected lumbar spine disability.  

As is the case from September 11, 2010 going forward, although the Veteran may have the education and physical capability to obtain sedentary employment, his symptoms of back impairment in particular have resulted in an inability to obtain substantially gainful employment.  Indeed, all of this evidence existed prior to September 11, 2010.

Thus, the Board concludes that the Veteran's status of employability within the meaning of the regulations did not change on the date that he was eligible for a schedular TDIU rating (September 11,2010).  His disability picture as it pertains to his ability to secure and follow a substantially gainful occupation by reason of service-connected disabilities remained consistent prior to and after September 11, 2010, as demonstrated by the evidence summarized above. 

The grant of a TDIU is an award of increased disability compensation for purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The assignment of effective dates for increased ratings is governed by 38 U.S.C. § 5110  and 38 C.F.R. § 3.400.

Under 38 U.S.C. § 5110(a), the effective date of an increase in a veteran's disability compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  Section 5110(b)(2) provides an exception to this general rule: "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  The Court and VA's General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  If the increase occurred after the date of the claim, the effective date is the date of increase.  38 U.S.C. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

The Board finds that there is no basis for an effective date earlier than December 19, 2005, the day VA received the Veteran's claim for increased rating for lumbosacral strain with traumatic arthritis.  Although the Veteran filed a claim for TDIU in June 2001, this claim was denied in an unappealed March 2002 rating decision which is therefore final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  There was no subsequent claim filed until December 19, 2005.  As discussed above, the Board finds that there was an implied, pending claim for a TDIU made in connection with this increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, December 19, 2005 is the appropriate effective date for the grant of an extraschedular TDIU rating.

Accordingly, in light of the above evidence and the opinions of record, the evidence shows that the Veteran's service-connected disabilities have prevented him from securing and following substantially gainful employment consistent with his education and occupational experience for the period prior to September 11, 2010. Entitlement to an extraschedular TDIU is, therefore, granted, effective the date of the Veteran's date of claim for an increased rating for lumbosacral strain with traumatic arthritis - December 19, 2005.  38 C.F.R. § 4.16(b).


ORDER

Entitlement to a TDIU on an extraschedular basis is granted, effective December 19, 2005, subject to the laws and provisions governing the award of monetary benefits.




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


